DETAILED ACTION
In Applicant’s Response filed 9/26/22, Applicant has amended claims 1, 4 and 21. Claims 2-3 and 26-49 have been cancelled. Currently, claims 1 and 4-25 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-11 and 14-25 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al (EP 3078360 A1) in view of Canada et al (US 2006/0127462).
With respect to claims 1 and 4,  Feng discloses a wound care device (3 layered wound dressing shown in fig 1; para [0009]) comprising: 
a first layer of fabric (wound contact layer 1 in fig 1; para [0009-0010]; formed as a fabric layer – para [0014]) having a wound contact surface (surface of layer 1 configured to contact a wound) and a wound fluid reservoir surface (opposite surface of layer 1 which faces and is adjacent to the middle layer 2 which is interpreted as being a wound fluid reservoir since it absorbs and retains wound fluid – para [0010]), wherein the first layer of fabric (1) contains lyocell fibers (para [0011] line 37); a first hotmelt adhesive (para [0030] part 1); and 
a second layer of fabric (middle absorbent layer 2 in fig 1; para [0009-0010;0018-0022]); 
wherein the first hotmelt adhesive is disposed between the first layer of fabric and the second layer of fabric (each of the first and second layers are manufactured using hot melt and adhered together – para [0030]; it is inherent that the adhesive must be disposed between the first and second layers in order to adhere them to one another); and 
wherein the first hotmelt adhesive is disposed on the wound fluid reservoir surface of the first layer of fabric (it is inherent that the adhesive used to attach the first and second layers will be provided on the surface of layer 1 which faces and is adjacent to layer 2, which is interpreted as being the “wound fluid reservoir surface” of layer 1 as discussed above); and 
wherein the wound care device transports wound fluid uni-directionally from the wound contact surface to the wound fluid reservoir surface upon exposure to a wound (wound contact layer 1 absorbs and transfers wound fluid to the middle absorbent layer 2 via almost vertical transfer whereby the fluid is absorbed and retained in layer 2; since the fluid is transferred from layer 1 to layer 2 and then retained in layer 2, the transport is interpreted as being “uni-directional” – see para [0010,0032]).
Feng does not, however, disclose that the first layer of fabric is knit fabric wherein the knit fabric is circular knit fabric that, specifically, is a jersey knit fabric.
Canada, however, teaches an analogous wound care device wherein the “fabric may be of any variety, including but not limited to, woven fabric, knitted fabric, nonwoven fabric, or combinations thereof” (para [0020]) but, preferably, is comprised of a knit construction (para [0003]) and, specifically, is a jersey knit that is a circular fabric made with a plain stitch where loops intermesh in only one direction to provide different appearances on the face/back of the fabric (para [0022]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a jersey knit fabric as taught by Canada instead of a nonwoven fabric for the first layer of the device of Feng in order to provide a different appearance on the face as compared to the back of the fabric. Additionally, one would have been motivated to form the first layer in Feng as a jersey knit fabric as taught by Canada since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
With respect to claim 5, Feng in view of Canada discloses the invention as claimed (see rejection of claim 1) and Feng also discloses that the first layer of fabric is comprised primarily of hydrophobic fibers and hydrophilic fibers (para [0009]).
	With respect to claim 6, Feng in view of Canada discloses the invention as claimed (see rejection of claim 5) and Feng also discloses that the hydrophobic fibers are polyester fibers (para [0011] lines 40-44).
	With respect to claim 7, Feng in view of Canada discloses the invention as claimed (see rejection of claim 5) and Feng also discloses that the hydrophilic fibers are lyocell fibers (para [0011] lines 34-40).
With respect to claim 8, Feng in view of Canada discloses the invention as claimed (see rejection of claim 5) but Feng does not disclose that the first layer of fabric further comprises an elastomeric fiber.
Canada, however, teaches an analogous wound care device wherein the device comprises a first fiber on the wound contact surface, a second fiber on the fluid reservoir surface, and, additionally, a third fiber such as an elastomeric polyurethane in order to provide elasticity to the device (para [0003]). Canada further teaches that addition of the elastomeric fiber improves conformability and provides some level of softness (para [0022]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date, to have added an elastomeric fiber as taught by Canada to the first layer of the device of Feng in view of Canada in order to provide elasticity and softness and improve conformability of the device.
With respect to claim 9, Feng in view of Canada discloses the invention as claimed (see rejection of claim 1) and Feng also discloses that the second layer of fabric (2) is selected from the group consisting of nonwoven fabric and knit fabric (nonwoven – abstract).
With respect to claim 10, Feng in view of Canada discloses the invention as claimed (see rejection of claim 1) and Feng also discloses that the second layer of fabric (2) contains lyocell fibers (para [0019]).
With respect to claim 11, Feng in view of Canada discloses the invention as claimed (see rejection of claim 1) and Feng also discloses that the second layer of fabric (2) has a fabric construction different from the first layer of fabric (1) (the middle layer 2 has a different ratio of hydrophilic to hydrophobic fibers than the wound contact layer 1 – for middle layer 2, the ratio is specifically chosen in order to provide higher absorbency in the middle layer so that the middle layer absorbs and retains wound fluid transferred from the wound contact layer 1 – see para [0010;0018;0032]).
With respect to claim 14, Feng in view of Canada discloses the invention as claimed (see rejection of claim 1) and Feng also discloses that the first layer of fabric (1) is coated with a composition comprising at least one silver-containing compound (para [0027-0029]).
With respect to claim 15, Feng in view of Canada discloses the invention as claimed (see rejection of claim 14) and Feng also discloses that the at least one silver-containing compound is a mixture of silver ion exchange materials (para [0028]).
With respect to claim 16, Feng in view of Canada discloses the invention as claimed (see rejection of claim 15) and Feng also discloses that the silver ion exchange material is selected from the group consisting of silver zirconium phosphate, silver calcium phosphate, silver zeolite, and mixtures thereof (silver sodium zirconium hydrogen phosphate – para [0028]).
With respect to claim 17, Feng in view of Canada discloses the invention as claimed (see rejection of claim 16) and Feng also discloses that the silver ion exchange material is silver zirconium phosphate (para [0028] lines 54-55).
With respect to claims 18-19, Feng in view of Canada discloses the invention as claimed (see rejection of claim 14) but Feng does not disclose that the composition further comprises a binding agent wherein the binding agent is a polyurethane-based material.
Canada, however, teaches an analogous wound care device wherein silver compounds are added with a binder to the substrates (para [0030]). Canada further teaches that “When specific polyurethane-based binder materials are utilized, the antimicrobial characteristics of the treated substrate are effective with regard to the amount of surface available silver that is released to kill bacteria, without altering the color of the treated substrate” (para [0031]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added a polyurethane-based binding agent as taught by Canada to the first layer of the device of Feng in view of Canada when adding the silver antimicrobial agents to the fabric in order to provide effective antimicrobial characteristics with regard to the amount of surface available silver that is released to kill bacteria, without altering the color of the treated fabric.
With respect to claim 20, Feng in view of Canada discloses the invention as claimed (see rejection of claim 14) but Feng does not disclose that the device is non-electrically conductive. 
Canada, however, teaches an analogous wound care device (example 2 – para [0049]) which is non-electrically conductive (para [0092]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the device of Feng in view of Canada to be non-electrically conductive like the device of Canada in order to avoid interference with or alter the release rate of silver ions in the material.
With respect to claim 21, Feng in view of Canada discloses the invention as claimed (see rejection of claim 1) and Feng also discloses that a silver-containing antimicrobial agent can be added to the first layer 1 (see para [0027-0029; thus the first layer “contains” at least one silver-containing compound).
 	With respect to claim 22, Feng in view of Canada discloses the invention substantially as claimed (see rejection of claim 21) and also discloses that the device exhibits antimicrobial efficacy (adding antimicrobial agents such as silver renders the dressing “antimicrobial” – para [0027]; antimicrobial articles exhibit antimicrobial efficacy).
With respect to claim 23, Feng in view of Canada discloses the invention as claimed (see rejection of claim 1) and Feng also discloses that the device further includes a third layer of fabric (outer layer 3; fig 1).
With respect to claim 24, Feng in view of Canada discloses the invention as claimed (see rejection of claim 23) and Feng also discloses that the device further contains a second layer of hotmelt adhesive (the outer layer is manufactured using hot melt and adhered to the middle layer 2 based on the arrangement shown in fig 1 – see para [0024;0030]; it is inherent that the adhesive must be disposed between the second middle layer 2 and third outer layer 3 in order to adhere them to one another).
With respect to claim 25, Feng in view of Canada discloses the invention as claimed (see rejection of claim 24) and Feng also discloses that the second layer of hotmelt adhesive is disposed between the second layer of fabric and the third layer of fabric (it is inherent that the adhesive must be disposed between the second middle layer 2 and third outer layer 3 in order to adhere them to one another).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Feng et al (EP 3078360 A1) in view of Canada et al (US 2006/0127462) and further in view of Hanson et al (US 2017/0290945).
With respect to claim 12, Feng in view of Canada discloses the invention as claimed (see rejection of claim 1) but Feng does not disclose that the first hotmelt adhesive is selected from the group consisting of polyurethane hotmelt, polyolefin hotmelt, polyamide hotmelt, co-polymers of polyurethane hotmelt, co-polymers of polyolefin hotmelt, co-polymers of polyamide hotmelt, and mixtures thereof.
	Hanson, however, teaches that hot melt adhesives are commonly used to bond together articles such as medical dressings (para [0002]) and, specifically, teaches a hot melt adhesive composition based on polyolefin used for constructing disposable absorbent articles (abstract) such as medical dressings and bandages (para [0043]) to provide good cohesive strength and low odor (para [0018]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a polyolefin hotmelt adhesive as taught by Hanson as the hot melt adhesive in the device of Feng in view of Canada in order to provide good cohesive strength and low odor.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Feng et al (EP 3078360 A1) in view of Canada et al (US 2006/0127462) and further in view of Venkatasanthanam et al (US 2002/0119292).
With respect to claim 13, Feng in view of Canada discloses the invention as claimed (see rejection of claim 1) but does not disclose that the hotmelt adhesive is present on the wound fluid reservoir surface of the first layer of fabric in a substantially uniform layer. 
Venkatasanthanam, however, teaches a multilayered structure formed using hot melt adhesives wherein a continuous and uniform layer of the adhesive is provided on the material layer to avoid defects in the material (para [0104]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have provided the hotmelt adhesive in the device of Feng in view of Canada as a substantially uniform layer on the wound fluid reservoir surface of the first layer of fabric, like the continuous layer of hot melt adhesive in Venkatasanthanam, in order to avoid defects in the material.

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 9/26/22 have been fully considered as follows:
	Regarding the objections to the claims, Applicant’s amendments to claims 1 and 4 have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn.
	Regarding the claim rejections under 35 USC 102, Applicant’s arguments on page 5 have been noted but are rendered moot in view of the new grounds of rejection presented above which were necessitated by Applicant’s amendments to the claims.
	Regarding the claim rejections under 35 USC 103, Applicant’s arguments on pages 5-8 have been fully considered but are not persuasive.
	Specifically, the Office has noted Applicant’s arguments on pages 5-7 regarding unexpected benefits of using circular knit fabrics in wound care devices and, in particular, has noted the arguments on pages 6-7 that because Feng teaches the use of any fabric construction in any arrangement for the first and second layers of its dressing, “Feng (and therefore the combination of references) fails to recognize the problem solved by Applicant’s claimed invention” and, more specifically, fails to recognize the benefit of using a circular knit fabric. The Office is not persuaded by these arguments, however, because the Canada reference has been cited for teaching use of a circular knit fabric. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Thus, the Office respectfully disagrees that the combination of prior art references fails to recognize the benefit of using circular knit fabric since Canada explicitly teaches use of such a fabric.
	The Office has also noted Applicant’s arguments on pages 7-8 regarding claims 12 and 13 but for at least the same reasons as provided above, the Office is not persuaded by these arguments.
	The Office has also noted Applicant’s arguments on page 9 regarding the 102/103 rejections but these arguments are rendered moot in view of the new grounds of rejection presented above which were necessitated by Applicant’s amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786